       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS
                           WICHITA DIVISION


UNITED STATES OF AMERICA    )
                            )
   v.                       )                     6:17-CR-10142-EFM-1
                            )
BOGDANA ALEXANDROVNA MOBLEY )


                    MOTION TO DISMISS INDICTMENT

      Ms. BOGDANA ALEXANDROVNA MOBLEY, pursuant to Fed. R. Crim.

P. 12(b)(3)(B)(iii), respectfully moves this Court to dismiss the Superseding

Indictment (ECF No. 63) because of its lack of specificity.

I.    Procedural History

      On October 11, 2017, a federal grand jury in the District of Kansas

indicted Ms. Mobley on one count of International Parental Kidnapping in

violation of 18 U.S.C. § 1204. (Indict., ECF No. 12.) On July 17, 2018, that

grand jury indicted Ms. Mobley on four additional counts of Extortionate

Interstate Communications in violation of 18 U.S.C. § 875(b). (Superseding

Indict., ECF No. 63.)

      Despite Ms. Mobley’s having been represented by at least one attorney

of record throughout the entirety of this case (see ECF Nos. 6–7, 16, 46, 102),
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 2 of 9




no motion alleging a defect in the original or superseding indictments were

filed. Ms. Mobley’s current attorneys of record appeared in this case on

February 12, 2019 (Notice of Appear., ECF No. 101; Order, ECF No. 103) and

February 20, 2019 (Order, ECF No. 105), and now file this motion at their

earliest reasonable opportunity, which, remains timely (see Fed. R. Crim. P.

12(b)(3) (stating that motions that must be made before trial include motions

pursuant to Fed. R. Crim. P. 12(b)(3)(B)(iii)).

II.   Factual Assertions

      Count One of the Superseding Indictment alleges, in its entirety, that

             [o]n or about April 2, 2014, and continuing through
             the date of the filing of this Indictment, in the District
             of Kansas and elsewhere, the defendant, Bogdana
             Alexandrovna Mobley, aka Bogdana Alexandrovna
             Osipova, removed a child from the United States and
             retained a child outside the United States with intent
             to obstruct the lawful exercise of another’s parental
             rights, in violation of Title 18, United States Code
             Section 1204.

(Superseding Indict. 1, ECF No. 63.)

      Count Two of the Superseding Indictment alleges, in its entirety, that

             [b]etween August 27 and August 30, 2015, as part of
             the continuing offense in Count 1, the defendant,
             BOGDANA ALEXANDROVNA MOBLEY, aka
             BOGDANA ALEXANDROVNA OSIPOVA, transmitted
             in interstate and foreign commerce a communication
             containing a threat to kidnap, that is, to continue to

                                          2
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 3 of 9




            retain a child outside the United States with the intent
            to obstruct the lawful exercise of another’s parental
            rights, and the defendant did so with the intent to
            extort from any person any money or thing of value,
            in violation of Title 18, United States Code Section
            875(b).

(Id. at 2, ECF No. 63.)

      Count Three of the Superseding Indictment alleges, in its entirety, that

            [o]n or about November 21, 2015, as part of the
            continuing offense in Count 1, the defendant,
            BOGDANA ALEXANDROVNA MOBLEY, aka
            BOGDANA ALEXANDROVNA OSIPOVA, transmitted
            in interstate and foreign commerce a communication
            containing a threat to kidnap, that is, to continue to
            retain a child outside the United States with the intent
            to obstruct the lawful exercise of another’s parental
            rights, and the defendant did so with the intent to
            extort from any person any money or thing of value,
            in violation of Title 18, United States Code Section
            875(b).

(Id. at 2, ECF No. 63.)

      Count Four of the Superseding Indictment alleges, in its entirety, that

            [o]n or about December 17, 2015, as part of the
            continuing offense in Count 1, the defendant,
            BOGDANA ALEXANDROVNA MOBLEY, aka
            BOGDANA ALEXANDROVNA OSIPOVA, transmitted
            in interstate and foreign commerce a communication
            containing a threat to kidnap, that is, to continue to
            retain a child outside the United States with the intent
            to obstruct the lawful exercise of another’s parental
            rights, and the defendant did so with the intent to
            extort from any person any money or thing of value,

                                       3
        Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 4 of 9




             in violation of Title 18, United States Code Section
             875(b).

(Id. at 3, ECF No. 63.)

       Count Five of the Superseding Indictment alleges, in its entirety, that

             [o]n or about December 5–6, 2016, as part of the
             continuing offense in Count 1, the defendant,
             BOGDANA ALEXANDROVNA MOBLEY, aka
             BOGDANA ALEXANDROVNA OSIPOVA, transmitted
             in interstate and foreign commerce a communication
             containing a threat to kidnap, that is, to continue to
             retain a child outside the United States with the intent
             to obstruct the lawful exercise of another’s parental
             rights, and the defendant did so with the intent to
             extort from any person any money or thing of value,
             in violation of Title 18, United States Code Section
             875(b).

(Id. at 3–4, ECF No. 63.)

III.   Memorandum of Law

       An “indictment . . . must be a plain, concise, and definite written

statement of the essential facts constituting the offense charged . . . .” Fed. R.

Crim. P. 7(c)(1). “A count may allege that the means by which the defendant

committed the offense are unknown or that the defendant committed it by

one or more specified means.” Id. (emphasis added). “An indictment is

sufficient if it sets forth the elements of the offense charged, puts the

defendant on fair notice of the charges against which he must defend, and


                                         4
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 5 of 9




enables the defendant to assert a double jeopardy defense.” United States v.

Todd, 446 F3d 1062, 1067 (10th Cir. 2006) (quoting United States v.

Dashney, 117 F.3d 1197, 1205 (10th Cir. 1997).

      a.    Count One (International Parental Kidnapping)

      A person violates the International Parental Kidnapping statute if he or

she “removes a child from the United States, or attempts to do so, or retains a

child (who has been in the United States) outside of the United States with

the intent to obstruct the lawful exercise of parental rights . . . .” 18 U.S.C. §

1204(a).

      Count One of the indictment states, in pertinent part, that Ms. Mobley

allegedly “removed a child from the United States and retained a child

outside the United States with intent to obstruct the lawful exercise of

another’s parental rights.” (Superseding Indict. 1, ECF No. 63.) This allegation

fails to state the identity of the child; the means by which the Government

alleges that Ms. Mobley removed the child from the United States or,

alternatively, that the means are unknown to the Government; the identity of

the place outside of the United States to which Ms. Mobley allegedly

removed the child; the identity of the other person whose parental rights that

Ms. Mobley allegedly intended to obstruct; or the authority by which that


                                         5
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 6 of 9




person purportedly acquired those parental rights.

      b.    Counts Two Through Five (Extortionate Internet
            Communications)

      A person violates the Extortionate Internet Communications statute, as

the Government alleges in this case, if he or she “with the intent to extort

from any person, firm, association, or corporation, any money or other thing

of value, transmits in interstate or foreign commerce any communication

containing any threat to kidnap any person or any threat to injure the person

of another . . . .” 18 U.S.C. § 875(b).

      Counts Two Through Five of the indictment, the language of which are

identical except for the alleged offense dates, state, in pertinent part, that Ms.

Mobley

            transmitted in interstate and foreign commerce a
            communication containing a threat to kidnap, that is,
            to continue to retain a child outside the United States
            with the intent to obstruct the lawful exercise of
            another’s parental rights, and the defendant did so
            with the intent to extort from any person any money
            or thing of value.

(Superseding Indict. 2–4, ECF No. 63.) These allegations fail to state the

identity of the places from and to where the Government alleges that Ms.

Mobley sent any threat in interstate or foreign commerce; the type of

communication that she allegedly sent; the specific means by which she

                                          6
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 7 of 9




allegedly sent it; the language, oral or written, of the alleged threat; the

identity of the child that she allegedly retained outside of the United States;

the identity of the place outside of the United States where she allegedly

retained and continues to retain the child; the identity of the person to whom

she purportedly sent the alleged threat; the identity of the person whose

parental rights she purportedly intended to obstruct; or the authority by which

that person acquired those parental rights.

      Ms. Mobley concedes that each of the counts of the indictment

includes the elements of the offenses charged; nonetheless, the entire

indictment remains insufficient: the Government’s choice of language in each

count of the indictment fails to state even the essential facts of the offense,

the means by which Ms. Mobley allegedly committed the offense, or an

assertion that those means are unknown to the Government, as required by

Fed. R. Crim. P. 7. Those failures directly result in the Government’s not

having provided Ms. Mobley with fair notice of the allegations against which

she must defend, and precluding her assertion of any future meaningful

former jeopardy claim. See Todd, 446 F.3d at 1067. Therefore, Ms. Mobley

submits that because a court must determine the sufficiency of an indictment

on its face (United States v. Hall, 20 F.3d 1084, 1087 (10th Cir. 1994)), and a


                                         7
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 8 of 9




bill of particulars cannot cure a constitutionally insufficient indictment

(Russell v. United States, 369 U.S. 749, 770 (1962)), the only remedy is a

dismissal of each defective count of the indictment.

IV.   Conclusion

      Ms. Mobley, based on the foregoing assertions and argument, prays that

this Court dismiss the indictment in this case in its entirety.

      Date:        March 1, 2019

                                             Respectfully submitted,

                                             s/ Craig M. Divine, Esq.
                                             Kan. Bar # 24747
                                             Divine Law Office, LLC
                                             104 W 9th St., Ste. 404
                                             Kansas City, MO 64105
                                             T 816.474.2240
                                             divinelaw@live.com

                                             s/ Joshua Sabert Lowther, Esq.
                                             Ga. Bar # 460398
                                             Pro Hac Vice
                                             M 912.596.2935
                                             jlowther@lowtherwalker.com

                                             s/ Murdoch Walker, II, Esq.
                                             Ga. Bar # 163417
                                             Pro Hac Vice
                                             M 843.540.7903
                                             mwalker@lowtherwalker.com




                                         8
       Case 6:17-cr-10142-EFM Document 115 Filed 03/01/19 Page 9 of 9




                                               Lowther | Walker LLC
                                               101 Marietta St., NW, Ste. 3325
                                               Atlanta, GA 30303
                                               T 404.496.4052
                                               http://www.lowtherwalker.com

                                               Attorneys for Defendant
                                               Bogdana Alexandrovna Mobley


                           CERTIFICATE OF SERVICE

      I hereby certify that on March 1, 2019, I electronically filed the

foregoing MOTION TO DISMISS INDICTMENT with the Clerk of the United

States District Court for the District of Kansas by way of the CM/ECF system,

which automatically will serve this document on the attorneys of record for

the parties in this case by electronic mail.

                                               s/ Craig M. Divine, Esq.
                                               Kan. Bar # 24747
                                               Divine Law Office, LLC
                                               104 W 9th St., Ste. 404
                                               Kansas City, MO 64105
                                               T 816.474.2240
                                               divinelaw@live.com




                                        9
